81382: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-07625: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81382


Short Caption:ANSELMO (MICHAEL) VS. STATECourt:Supreme Court


Related Case(s):47232


Lower Court Case(s):Washoe Co. - Second Judicial District - 271359Classification:Criminal Appeal - Life - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:12/15/2021 at 2:00 PMOral Argument Location:Carson City


Submission Date:12/15/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael Phillip AnselmoSydney R. Gambee
							(Holland & Hart LLP/Las Vegas)
						Jennifer SpringerJessica E. Whelan
							(Holland & Hart LLP/Las Vegas)
						


RespondentThe State of NevadaMarilee Cate
							(Washoe County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Keith G. Munro
							(Washoe County District Attorney)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


06/25/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


06/25/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-23687




07/09/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 2/25/20, 4/19/19 To Court Reporter: None Listed. (SC)20-25338




07/16/2020Docketing StatementFiled Appellant's Docketing Statement Criminal Appeals. (SC)20-26231




07/22/2020TranscriptFiled Notice from Court Reporter.  Julie Ann Kernan stating that the requested transcripts were delivered.  Dates of transcripts: 4/19/19. (SC)20-26827




07/29/2020TranscriptFiled Notice from Court Reporter. Lesley A. Clarkson stating that the requested transcripts were delivered.  Dates of transcripts: 2/25/20. (SC)20-27604




07/31/2020TranscriptFiled Notice from Court Reporter. Lesley A. Clarkson stating that the requested transcripts were delivered.  Dates of transcripts: 2/25/20. (DUPLICATE FILING) (SC)20-27923




10/19/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: November 6, 2020. (SC).20-38297




11/06/2020BriefFiled Appellant's Opening Brief. (SC)20-40745




11/06/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1 (SC)20-40746




11/06/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2. (SC)20-40747




11/06/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol. 3 (SC)20-40748




11/06/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol. 4. (SC)20-40749




11/06/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol. 5. (SC)20-40751




11/06/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol. 6 (SC)20-40752




11/06/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol. 7. (SC)20-40753




11/06/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol. 8. (SC)20-40754




11/09/2020Notice/IncomingFiled Errata to Appellant's Opening Brief. (SC)20-40932




12/07/2020MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)20-44266




12/07/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief. Due date 1/6/21. (SC)20-44276




01/06/2021BriefFiled Respondent's Answering Brief. (SC)21-00354




02/03/2021MotionFiled Stipulation for Extension of Time to File and Serve Reply Brief. (SC)21-03348




02/03/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief. Due date March 8, 2021. (SC)21-03356




03/04/2021MotionFiled Appellant's Unopposed Motion to Extend Time to File Reply Brief. (SC)21-06411




03/11/2021Order/ProceduralFiled Order Granting Motion. Appellant shall have until March 29, 2021, to file and serve the reply brief.  (SC)21-07087




03/29/2021BriefFiled Appellant's Reply Brief. (SC)21-09017




03/30/2021Case Status UpdateBriefing Completed/To Screening. (SC)


08/18/2021Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on October 13, 2021, at 1:30 p.m. in Carson City.  The argument shall be limited to 30 minutes. (SC)21-24124




08/30/2021MotionFiled Appellant's Unopposed Motion to Continue In-Person Oral Argument Scheduled for October 13, 2021 at 1:30 P.M. (SC)21-25183




08/31/2021Order/ProceduralFiled Order Granting Motion to Continue Oral Argument.  The oral argument currently scheduled for October 13, 2021, at 1:30 p.m. is vacated and rescheduled for December 15, 2021, at 10:30 a.m. in Carson City.  The argument shall be limited to 30 minutes.  (SC)21-25309




11/23/2021Notice/IncomingFiled Notice of Supplemental Authorities. (SC)21-33729




11/30/2021MotionFiled Motion to Appear Remotely for Oral Argument Scheduled for December 15, 2021 at 10:30am. (SC)21-34208




12/01/2021Order/ProceduralFiled Order Regarding Oral Argument. Appellant's counsel has filed a motion to appear remotely for oral argument in this matter due to travel challenges associated with accommodating a morning argument.  Accordingly, the oral argument currently scheduled for December 15, 2021, at 10:30 a.m. is vacated and rescheduled for December 15, 2021, at 2:00 p.m. in Carson City.  Argument is limited to 30 minutes. (SC)21-34290




12/01/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-34293




12/01/2021Notice/IncomingFiled Appellant's Notice of Supplemental Authority and Response to Respondent's Notice of Supplemental Authorities. (SC)21-34296




12/14/2021Order/ProceduralFiled Order Regarding Oral Argument.  Oral argument in this matter is currently scheduled for December 15, 2021, at 2:00 p.m. in Carson City.  Given the inclement weather in Carson City and health concerns related to the pandemic, counsel may appear in person in the Carson City or Las Vegas courtroom or by videoconference.  At least one Justice will be in the Carson City and Las Vegas courtrooms.  If counsel appears by videoconference, the court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.  Counsel shall notify the clerk of court no later than 3:00 p.m. on December 14, 2021, if counsel intends to appear for oral argument by videoconference or in person and which courtroom.  Counsel may notice the clerk of court by telephone at (775) 684-1600 or by email at nvscclerk@nvcourts.nv.gov.  (SC)21-35579




12/15/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. (SC).


03/10/2022Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded with instructions." Before: Cadish/Pickering/Herndon. Author: Cadish, J. Majority: Cadish/Pickering/Herndon. 138 Nev. Adv. Opn. No. 11. NNP21-EC/KP/DH. (SC).22-07625




03/28/2022Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (SC)22-09548




03/28/2022Filing FeeRehearing Filing fee waived. (SC)


04/15/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). NNP21 - EC/KP/DH (SC)22-12024




04/29/2022Post-Judgment PetitionFiled Respondent's Petition for En Banc Reconsideration. (SC)22-13715




05/13/2022Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  EN BANC  (SC)22-15239




06/07/2022RemittiturIssued Remittitur.  (SC)22-18077




06/07/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


06/24/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 8, 2022. (SC)22-18077





Combined Case View